DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/047797, filed on December 26, 2018. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 4, 2020 and January 11, 2021 were filed on and after the mailing date of the Application on June 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 4, 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities: Disclosure is not fully complied with 37 CFR 1.77(b) regarding the recommended section headings.  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "quadrature demodulation" in line 15.  There is insufficient antecedent basis for this limitation in the claim (indefinite article is missing at the first mentioning of the limitation having singular form- Examiner’s note).
For the purpose of this action Office will interpret Claim 1 as it would be written reciting: “a quadrature demodulation”.

Claims 2-9 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 11 recites the limitation "quadrature demodulation" in line 12.  There is insufficient antecedent basis for this limitation in the claim (indefinite article is missing at the first mentioning of the limitation having singular form- Examiner’s note).
For the purpose of this action Office will interpret Claim 1 as it would be written reciting: “a quadrature demodulation”.	

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paradie et al. (U.S. Patent Application Publication 2017/0090013A1) hereinafter “Paradie”.
Regarding claim 11, Paradie teaches an object detecting method for a radar device, comprising: 
transmitting at least a first transmission signal having a first frequency and a second transmission signal having a second frequency different from the first frequency by a transmission circuit (Paradie Abstract: “A radar system and method include a first transmitted radar signal having a first frequency and a second transmitted radar signal having a second frequency different from the first frequency”); 
receiving the first transmission signal and the second transmission signal which are transmitted by the transmission circuit and are reflected by one or a plurality of objects as a first reception signal and a second reception signal by a reception circuit (Paradie Abstract: “A receiver receives reflected radar signals generated by reflection of the transmitted radar signals and generates receive signals indicative of the reflected radar signals, a first receive signal being indicative of a first reflected radar signal generated by reflection of the first transmitted radar signal, and a second receive signal being indicative of a second reflected radar signal generated by reflection of the second transmitted radar signal”); 
performing quadrature demodulation with respect to each of the first reception signal and the second reception signal which are output from the reception circuit by a system including a processor (Paradie Abstract: “A processor receives the first and second receive signals”; paragraph [0024]: “The received signals processed by radar receive circuitry 22 are forwarded to phase shifter circuitry 26, which generates two signals having a predetermined phase difference. These two signals, referred to as an inphase (I) signal and a quadrature (Q) signal, are mixed with an RF signal from RF signal generator 24 by mixers 28 and 30, respectively”); 
rotating at least one of the first reception signal and the second reception signal which are subjected to the quadrature demodulation on an IQ plane by the system in correspondence with a predetermined phase angle corresponding to a distance up to a predetermined object among the one or plurality of objects, and the first frequency or the second frequency (Paradie paragraph [0042]: “phase rotations of one of the received signal parts can be introduced to move the maximum attenuation to any desired range”); 
adding or subtracting the first reception signal and the second reception signal of which at least one is rotated by the system (Paradie paragraph [0033]: “the integrated first and second receive signals are subtracted to generate a subtracted receive signal for the current range increment”); 
detecting the one or plurality of objects by the system on the basis of a processing result of the addition or subtraction (Paradie paragraph [0033]: “the integrated first and second receive signals are subtracted to generate a subtracted receive signal for the current range increment”); 
information relating to the one or plurality of objects which are detected is output (Paradie paragraph [0034]: “In step S322, when relevant objects are detected, alerts are generated”).

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paradie.
Regarding claim 1, Paradie teaches a radar device comprising: 
a transmission circuit that transmits at least a first transmission signal having a first frequency and a second transmission signal having a second frequency different from the first frequency (Paradie Abstract: “A radar system and method include a first transmitted radar signal having a first frequency and a second transmitted radar signal having a second frequency different from the first frequency”);
a reception circuit that receives the first transmission signal and the second transmission signal which are transmitted by the transmission circuit and are reflected by one or a plurality of objects as a first reception signal and a second reception signal (Paradie Abstract: “A receiver receives reflected radar signals generated by reflection of the transmitted radar signals and generates receive signals indicative of the reflected radar signals, a first receive signal being indicative of a first reflected radar signal generated by reflection of the first transmitted radar signal, and a second receive signal being indicative of a second reflected radar signal generated by reflection of the second transmitted radar signal”); 
a processor (Paradie Abstract: “A processor receives the first and second receive signals”); and 
a memory that stores a command group executable by the processor that executes following operations in a case of being executed by the processor (Paradie paragraph [0024]: “Radar receive circuitry 22 generally includes any circuitry required to process the signals received via receive antenna 18, such as pulse shaping/timing circuitry, receive trigger circuitry, RF switch circuitry, or any other appropriate receive circuitry used by the radar system”- may anticipate memory storing the code for processor), 
wherein quadrature demodulation is performed with respect to each of the first reception signal and the second reception signal which are output from the reception circuit (Paradie paragraph [0024]: “The received signals processed by radar receive circuitry 22 are forwarded to phase shifter circuitry 26, which generates two signals having a predetermined phase difference. These two signals, referred to as an inphase (I) signal and a quadrature (Q) signal, are mixed with an RF signal from RF signal generator 24 by mixers 28 and 30, respectively”), 
at least one of the first reception signal and the second reception signal which are subjected to the quadrature demodulation is rotated on an IQ plane in correspondence with a predetermined phase angle corresponding to a predetermined distance, and the first frequency or the second frequency (Paradie paragraph [0042]: “phase rotations of one of the received signal parts can be introduced to move the maximum attenuation to any desired range”), 
the first reception signal and the second reception signal of which at least one is rotated is added or subtracted (Paradie paragraph [0033]: “the integrated first and second receive signals are subtracted to generate a subtracted receive signal for the current range increment”), 
the one or plurality of objects are detected on the basis of a result of the addition or subtraction (Paradie paragraph [0034]: “radar processing of the subtracted receive signals for the multiple ranges is performed to provide object detection”), and 
In step S322, when relevant objects are detected, alerts are generated”).

Alternatively, as Paradie does not explicitly teach a memory that stores a command group executable by the processor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a memory that stores a command group executable by the processor in order to “substantially improved radar system performance characterized by substantial improvement in the ability of the automotive radar system to detect objects and correctly determine their range, bearing and Doppler velocity”(Paradie , paragraph [0022]), as it is within the capabilities of one of ordinary skill in the art to use the memory that stores a command group executable by the processor with the predicted result of improvement of radar system performance as needed in Paradie.

Regarding claim 2, Paradie teaches claimed invention as shown above for the claim 1, Paradie further teaches the processor executes processing of adding the first reception signal and the second reception signal of which at least one is rotated so as to highlight a predetermined object among the one or plurality of objects (Paradie paragraph [0036]: “This configuration results in each range increment or bin having reflected energy from all objects at the maximum range of the bin in addition to all shorter ranges. That is, because of the relative time durations of the transmit pulses and their respective associated receive pulses, reflected energy from close-range objects such as the bumper fascia, appears in every range bin for the waveform being used. The present disclosure provides an approach to attenuating or eliminating the effects of this unwanted reflected energy from the radar object detection processing of the system”; paragraph [0039]: “At the range where there is no attenuation of signal energy, the two signals actually add in phase, which can result in an improvement in signal-to-noise ratio (SNR), for example, a 3 dB improvement in SNR”).

Regarding claim 3, Paradie teaches claimed invention as shown above for the claim 1, Paradie further teaches the processor executes processing of subtracting the first reception signal and the second reception signal of which at least one is rotated so as to suppress a predetermined object among the one or plurality of objects (Paradie paragraph [25]: “In some exemplary embodiments, the DSP 36 can perform processing such as signal subtraction and/or Fast Fourier Transform (FFT) processing to generate a plurality of range bins processed according to the detailed description herein to attenuate close-range radar signals to improve performance of radar system 10”; paragraph [0042]: “the complex subtraction can be performed on different pairs, depending on the range of the object to be detected. According to exemplary embodiments, by appropriate choice of the frequency offsets and chosen pairs, attenuation of selected object signals can be minimized at particular ranges of interest”).

Regarding claim 4, Paradie teaches claimed invention as shown above for the claim 2, Paradie further teaches the memory stores information indicating a phase to be rotated with respect to each of the one or plurality of objects, and the processor rotates a phase of at least one of the first reception signal and the second reception signal on the basis of the information (Paradie Paragraph [0022]: “the undesirable effects of objects appearing at a particular predetermined range are removed from the radar signal”; paragraph [0024]: “The received signals processed by radar receive circuitry 22 are forwarded to phase shifter circuitry 26, which generates two signals having a predetermined phase difference”- “predetermined” anticipates storing phase difference in a memory).
Alternatively, as Paradie does not explicitly teach the memory stores information indicating a phase to be rotated with respect to each of the one or plurality of objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store in the memory information indicating a phase to be rotated with respect to each of the one or plurality of objects in order to “resulting difference signals are further filtered”(Paradie, paragraph [0024]), as it is within the capabilities of one of ordinary skill in the art to store in the memory information indicating a phase to be rotated with respect to each of the one or plurality of objects with the predicted result of enabling filtering of the resulting difference signals as needed in Paradie.

Regarding claim 5, Paradie teaches claimed invention as shown above for the claim 1, Paradie further teaches the reception circuit receives inflow signals of the first transmission signal and the second transmission signal from the transmission circuit to the reception circuit as the first reception signal and the second reception signal respectively, the memory stores information indicating a phase to be rotated with respect to the inflow signals (Paradie paragraph [0028]: “According to the present disclosure, to eliminate the undesirable effects of near-range objects, such as, for example, the bumper fascia 54 of vehicle 50, the receive signals for close ranges are substantially attenuated. According to the exemplary embodiments, this is accomplished by transmitting at least two sets of radar pulse signals at each range and generating the receive signal data for each range bin using a combination of the receive signals generated in response to the two sets of transmit signals for the range. Specifically, according to some exemplary embodiments, within each range increment, a first transmit pulse at a first frequency f1 is transmitted. Returns such as reflected signals are received and stored for this transmit pulse during a first receive period determined by the activation of a receive pulse or receive gate. Next, a second transmit pulse at a second frequency f2 is transmitted. Returns associated with this second transmit pulse are received and stored during a second receive period determined by the activation of a second receive pulse or receive gate. In some exemplary embodiments, at each range increment, this process of transmitting radar illumination pulses at frequencies alternating in frequency between f1 and f2, and receiving and storing return data for each transmit pulse can be repeated for the purpose of, for example, improving signal-to-noise ratio (SNR)”), and the processor rotates a phase of at least one of the first reception signal and the second reception signal on the basis of the information, and executes processing of calculating a difference between the first reception signal and the second reception signal of which at least one is rotated so as to suppress the inflow signals (Paradie paragraph [0024]: “The received signals processed by radar receive circuitry 22 are forwarded to phase shifter circuitry 26, which generates two signals having a predetermined phase difference”; paragraph [0028]: “for each range increment, a complex subtraction is performed between the two generated receive signals to generate the actual receive signal data for the range increment. This difference signal is then processed instead of one of the actual receive signals to perform object detection”).

Regarding claim 6, Paradie teaches claimed invention as shown above for the claim 5, Paradie further teaches the one or plurality of objects include a bumper of a vehicle (Paradie paragraph [0028]: “to eliminate the undesirable effects of near-range objects, such as, for example, the bumper fascia 54 of vehicle 50, the receive signals for close ranges are substantially attenuated”).

Regarding claim 7, Paradie teaches claimed invention as shown above for the claim 1, Paradie further teaches a transmission signal transmitted from the transmission circuit is a multi-peak type transmission signal in which a signal in a time region has a plurality of peaks (Paradie paragraph [0028]: “In one particular exemplary embodiment, during each range increment 29 pairs of illumination pulses are transmitted, alternating in frequency between f1 and f2. Alternatively, in other particular exemplary embodiments, 29 pulses at a first frequency f1are transmitted followed by 29 pulses at a second frequency f2”).

Regarding claim 9, Paradie teaches claimed invention as shown above for the claim 1, Paradie further teaches the radar device is mounted on a vehicle (Paradie paragraph [0026]: “an automobile or vehicle 50 equipped with radar system 10, which includes one or more radar sensor modules 12. In the particular embodiment illustrated in FIG. 2, radar system 10 is a blind spot system for reporting object detections in one or both blind spots of automobile 50”), the processor outputs information obtained by executing processing of highlighting or suppressing a predetermined object among the one or plurality of objects existing at the periphery of the vehicle to an electronic control device (Paradie paragraph [0026]: “A first radar sensor module 12A is connected via a bus 60, which in some exemplary embodiments is a standard automotive controller area network (CAN) bus, to a first CAN bus electronic control unit (ECU) 56. Object detections from radar sensor module 12A are reported to ECU 56, which processes the detections and provides detection alerts via CAN bus 60”), and the electronic control device changes an operation of the vehicle (Paradie paragraph [0026]: “Object detections from radar sensor module 12B are reported to ECU 58, which processes the detections and provides detection alerts via CAN bus 60 to a visible indicator, such as a light-emitting diode (LED) in side minor 66”).

Regarding claim 10, Paradie teaches a radar device comprising: 
a transmission circuit that transmits at least a first transmission signal having a first frequency and a second transmission signal having a second frequency different from the first frequency (Paradie Abstract: “A radar system and method include a first transmitted radar signal having a first frequency and a second transmitted radar signal having a second frequency different from the first frequency”); 
a reception circuit that receives the first transmission signal and the second transmission signal which are transmitted by the transmission circuit and are reflected by one or a plurality of objects as a first reception signal and a second reception signal (Paradie Abstract: “A receiver receives reflected radar signals generated by reflection of the transmitted radar signals and generates receive signals indicative of the reflected radar signals, a first receive signal being indicative of a first reflected radar signal generated by reflection of the first transmitted radar signal, and a second receive signal being indicative of a second reflected radar signal generated by reflection of the second transmitted radar signal”); 
a processor (Paradie Abstract: “A processor receives the first and second receive signals”); and 
a memory that stores a command group executable by the processor that executes following operations in the case of being executed by the processor (Paradie paragraph [0024]: “Radar receive circuitry 22 generally includes any circuitry required to process the signals received via receive antenna 18, such as pulse shaping/timing circuitry, receive trigger circuitry, RF switch circuitry, or any other appropriate receive circuitry used by the radar system”- may anticipate memory storing the code for processor), 
wherein predetermined processing is performed with respect to each of the first reception signal and the second reception signal which are output from the reception circuit (Paradie paragraph [0034]: “process continues until the entire process is complete, i.e., a subtracted receive signal is generated for each range increment or bin in the total range of interest. That is, as illustrated in FIG. 3, the process continues until a subtracted receive signal for Range N is competed. This is referred to as a complete sweep of transmit pulses. After the complete sweep, in decision step S318, the present range will exceed the maximum range N, and flow continues to step S320. In step S320, radar processing of the subtracted receive signals for the multiple ranges is performed to provide object detection, as indicated by active object detection processing signal 303 in the timing diagram of FIG. 3”), 
a predetermined object among the one or plurality of objects is highlighted or suppressed (Paradie paragraph [0029]: “Thus, in the case of, for example, the bumper fascia, or other near-range objects, the receive signals are so substantially attenuated as to be effectively eliminated from the object detection radar processing”), and 
obtained information is output (Paradie claim 1: “the processor processing the difference signal to provide radar information for the region”).

Alternatively, as Paradie does not explicitly teach a memory that stores a command group executable by the processor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a memory that stores a command group executable by the processor in order to “substantially improved radar system performance characterized by substantial improvement in the ability of the automotive radar system to detect objects and correctly determine their range, bearing and Doppler velocity”(Paradie , paragraph [0022]), as it is within the capabilities of one of ordinary skill in the art to use the memory that stores a command group executable by the processor with the predicted result of improvement of radar system performance as needed in Paradie.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paradie in view of Allouche et al. (U.S. Patent 9590603B1) hereinafter “Allouche”.
Regarding claim 8, Paradie teaches claimed invention as shown above for the claim 7, 
Paradie does not teach the multi-peak type transmission signal has a Sinc function type waveform.
Allouche teaches the multi-peak type transmission signal has a Sinc function type waveform (Allouche Fig. 7- Annex 1a; compare to instant application Fig. 20C- Annex 1b)

    PNG
    media_image1.png
    495
    1664
    media_image1.png
    Greyscale

Annex 1A,B. Sinc signal waveform.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the “multi-peak type transmission signal” of the Paradie for the Sinc waveform signal of the Allouche.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed et al. (U.S. Patent Application Publication 2007/0182528A1) teaches a vehicular component control methods based on blind spot monitoring;
Shirai (U.S. Patent Application Publication 20050225479A1) teaches a device for detecting object in front of vehicle
Ishii et al. (U.S. Patent Application Publication 20040070532A1) teaches a pulse radar apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648